Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 9, drawn to a method for manufacturing a tracking piece based on a digital model.
Group II, claims 1 and 8, drawn to a method of tracking movements of hard tissue of a person’s jaw.
Group III, claims 6 and 10-14, drawn to a tracking piece.
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of imaging at least a part of an intraoral anatomy of the person or an impression of said anatomy to acquire imaging results; generating based on said imaging results a first digital model representing at least a part of a surface of said intraoral anatomy; generating a digital model of a tracking piece comprising i) a second digital model representing a splint part and comprising at least a part of said first digital model and ii) a third digital model as combined to the second digital model, the third digital model representing at least one protruding part or an attachment structure for at least one protruding part; and using at least a part of said digital model of the tracking piece in manufacturing a physical tracking piece or the part of the physical tracking piece, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kusch et al. (US PG Pub No. 20150132716). Kusch et al. discloses at least imaging at least a part of an intraoral anatomy of the person or an impression of said anatomy to acquire imaging results ([0024]: acquiring tomographic data/digital images and condylography of upper and lower jaws); generating based on said imaging results a first digital model representing at least a part of a surface of said intraoral anatomy ([0045]: surface data extracted from virtual jaw images of upper and lower jaws); generating a digital model of the tracking piece ([0045]: generating a virtual scan splint based on virtual jaw image) comprising i) a second digital model representing a splint part and comprising at least a part of said first digital model (Fig. 1-2 and [0040]: movement of upper jaw measured with actuator element in condylogram; [0042]: digital volumetric image of upper jaw fused with condylogram for alignment with respect to each other in correspondence with surface sections of scanned bite registration for the virtual jaw image) and ii) a third digital model as combined to the second digital model, the third digital model representing at least one protruding part or an attachment structure for at least one protruding part (Fig. 1-2 and [0040]: movement of lower jaw measured with sensor element in condylogram; [0042]: digital volumetric image of lower jaw fused with condylogram for alignment with respect to each other in correspondence with surface sections of scanned bite registration for the virtual jaw image); and using at least a part of said digital model of the tracking piece in manufacturing a physical tracking piece or the part of the physical tracking piece ([0045]: manufacturing a scan split based on virtual scan split).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                 /Angela M Hoffa/Primary Examiner, Art Unit 3799